IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT B. EVELEIGH,                 NOT FINAL UNTIL TIME EXPIRES TO
INDIVIDUALLY AND AS                 FILE MOTION FOR REHEARING AND
TRUSTEE, MARGARET M.                DISPOSITION THEREOF IF FILED
EVELEIGH AND CARL B.
EVELEIGH,                           CASE NO. 1D15-1931; 1D15-1934; 1D15-
                                    1937; 1D15-1938; 1D15-1940
      Appellant,

v.

ELIZABETH ANNA
EVELEIGH; JENNIFER M.
EVELEIGH; AND WILLIAM C.
EVELEIGH,

      Appellee.

_____________________________/

Opinion filed December 8, 2015.

An appeal from the Circuit Court for Duval County.
Peter L. Dearing, Judge.

Edmond E. Koester and Caroline Marisa Magliolo, of Coleman Yovanaovich &
Koester, P.A., Naples, and Louis D. D'Agostino, of Cheffy Passidomo, P.A.,
Naples, for Appellants.

Jack J. Aiello, John P. Cole, and Jason P. Van Lenten, of Gunster, Yoakley &
Stewart, P.A., West Palm Beach, for Appellees.

PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.